DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (US 8279218) in view of Kojima (US 6333740) and Wei (US 9437034).
Regarding claim 1, Fan teaches:
An image generating device, comprising:


    PNG
    media_image1.png
    398
    505
    media_image1.png
    Greyscale

a reference image data storage section that stores reference images each representing an image when a space including the object to be displayed is viewed from one of a plurality of prescribed reference viewing points (Fan at least in Abstract, Fig. 2 above, col. 3 lines 60 and col. 16 line 9, a set of captured (prescribed reference viewing points) photographic images 216 and 206 having different perspectives are stored at least in memory or database.)
a viewing point information acquisition section that acquires information relating to a viewing point (Fan at least in Fig. 2, teaches acquisition of viewpoints 204, 214)
a projection section that represents on a plane of a display image the position and shape of an image of the object when the space is viewed from the viewing point (Fan at least in Abstract and Fig. 2, teaches a face of the three-dimensional model for a display image of the object’s shape and position from either object’s projection planes 206 and 216 of viewpoints 204, 214.) 
an output section that outputs the data of the display image (Fan at least in Abstract, col. 9 lines 35 and Fig. 2, teaches a polygon orientation of a polygon defining a face of a three-dimensional model is determined); 
determine the position on a reference image corresponding to the position on the object (Fan at least in col. 3 lines 30- and fig. 2, teaches mapping a position on a photographic image in the set of photographic images to a position on the three-dimensional model, wherein the geometry specifies a position, orientation, and size of the face of the three-dimensional model.)
Fan is silent to teach: 
an object data storage section that stores polygon identification data for polygons of an object to be displayed; store polygon identification data for the reference images of the object;
obtain the polygon identification corresponding to the determined position on the reference image; compare the obtained polygon identification with the polygon identification of the polygon corresponding to the position of the subject pixel on the object.
(The missing limitations is storing polygon identification data for polygons of an object in display and reference images; obtain and compare polygon identification between the object in view and the reference image in that same viewpoint.)
On the other hand, Kojima teaches:
an object data storage section that stores polygon identification data for polygons of an object to be displayed; store polygon identification data for the reference images of the object; (Kojima at least in Abstract, teaches a polygon data storing means for storing the 
obtain the polygon identification corresponding to the determined position on the reference image; compare the obtained polygon identification with the polygon identification of the polygon corresponding to the position of the subject pixel on the object (Kojima at least in Abstract, teaches a pre-observed polygon identifying means for judging whether currently (obtained) observed polygons are the same as those stored in the polygon data storing means); and
Before effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to implement the use of polygon identification data for matching pre-stored viewpoint data taught by Kojima with polygon position determination taught by Fan. The combination provides a known method of comparing polygon data for searching an arbitrary viewpoint.
Fan in view of Kijoma teaches select the reference image if the compared polygon identifications match. (Fan at least in col.9 lines 43-45, teaches determining which images to texture map to each polygon (compared in Kojima) and whether any images may be used to texture map to a polygon of a three-dimensional model… for a viewpoint.)
Fan at least in Fig. 2 and its related paragraphs, teaches a user may indicate that a position on the three-dimensional model corresponds to a position on the photographic image in viewport 120. By inputting constraints for the plurality of images 112, 114, 116, and 118, a user can specify where three-dimensional model 122 appears in each of the images. Based on 
Fan in view of Kijoma is silent to teach a pixel value determination section that determines values of pixels constituting the image of the object in the display image, using the values of the pixels representing the same object in one or more of the plurality of reference images;
wherein for a subject pixel, to select the one or more of the plurality of reference images, the pixel value determination section is arranged to determine the position on the reference image.
(The missing limitation is using pixel for a particular point/position in mapping between reference image(s) and the object in current view.)
On the other hand, Wei teaches using pixel for a particular point/position in mapping between reference image(s) and the object in current view (Wei at least in col.3 lines 25-45, teaches each source image of the plurality of source images can, for instance, be an aerial or satellite image having a pixel that depicts a point corresponding to a point on the surface of the polygon mesh. For instance, a polygon mesh that models a landmark in a geographic area can 
Before effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to determine pixel data at a point for matching viewpoint of an object from Wei with Fan and Kojima’s texture mapping system. The suggestions/motivations would have been applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding claim 2, Fan in view of Kijoma and Wei teaches:
The image generating device according to claim 1, wherein the pixel value determination section determines the value of a pixel constituting an image of the object using a rule based on the positional relationship of a viewing point acquired by the viewing point information acquisition section and the reference viewing point. (Wei at least in col. 3 lines 11-17 and 27-45, teaches each source image of the plurality of source images can, for instance, be an aerial or satellite image having a pixel that depicts a point corresponding to a point on the surface of the polygon mesh. For instance, a polygon mesh that models a landmark in a geographic area can have a plurality of three-dimensional points that represent points on the surface of the landmark. A plurality of source images can be identified for a particular point 

Regarding claim 3, Fan in view of Kijoma and Wei teaches:
The image generating device according to claim 2, wherein the pixel value determination section further finds the value of a subject pixel used to determine a value in the display image and constituting an image of the object using a rule based on the normal vector of the object surface in which the pixel is represented. (Wei at least in col. 3 lines 11-17 and 27-45 in combine with Fan at least in Figs. 6-7, teaches each polygon face of three-dimensional model 202 has a normal vector such as vectors 602, 604, and 606. Cameras 214 and 204 have respective vectors 608 and 610 that indicate their orientation. To determine which of images 216 and 206 to texture each polygon of the three-dimensional model 202, vectors 602, 604, and 606 may each be compared with vectors 608 and 610… computing a normal vector for each polygon of the three-dimensional model at step 702.)

Regarding claim 5, Fan in view of Kijoma and Wei teaches:
The image generating device according to claim 1, wherein the reference image data storage section further stores data of a depth image corresponding to the reference image, and the pixel value determination section selects the reference image used for determination of the value of a subject pixel used to determine a value in the display image, by comparing the distance from the reference viewing point to the position on the object in which the pixel is represented with the depth value indicated by the corresponding pixel in the depth image. (Fan at least in col. 3 lines 60 to col.4 lines 30, teaches to determine the geometry of three-dimensional model 202, the user constraints from the images may be used to determine rays in three-dimensional space and the rays are used to determine the geometry. In diagram 200, a ray 232 may be determined based on user constraint 218, and a ray 234 may be determined based on a user constraint 208. Rays 232 and 234 are constructed based on parameters associated with cameras 214 and 204 respectively. For example, ray 232 may be extended from a focal point or entrance pupil of camera 214 through a point corresponding to user constraint 218 at a focal length distance from the focal point of camera 214. Similarly, ray 234 may be extended from a focal point or entrance pupil of camera 204 through a point corresponding to user constraint 208 at a focal length distance from the focal point of camera 204. Using rays 232 and 234, a position 230 on three-dimensional model 202 may be determined. This process is known as photogrammetry. In this way, the geometry of three-dimensional model 202 may be determined based on user constraints 218 and 208, and parameters representing cameras 214 and 204… Kijoma col. 6 lines 25-35, teaches the field boundary as the judgement basis in intra-visual field polygon discriminator 4 can be set arbitrarily by visual range setting means 5. For example, in FIG. 6A, a range 43 from a viewpoint 41 of the observer to the depth of a distance A is set up as the field of view. So 3D shape 42 is determined to be within the observer's view. On the other hand, in FIG. 6B, since a range 44 from a viewpoint 41 of the observer to the depth of a distance B is set up as the field of view, 3D shape 42 is determined to be out of the observer's view. Before effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Fan to further store depth data/image to 

Regarding claim 6, Fan in view of Kijoma and Wei teaches:
The image generating device according to claim 5, wherein the pixel value determination section alters the number of reference images used as candidates for determining pixel values, in accordance with the region on the display image to which the pixel in question belongs (It is obvious that the number of reference image used as candidates is different depending on viewpoints and/or how much that the subject point/pixel is covered the viewpoints/images for the determined pixels. There may need one reference image if the view point is directly face the object view of that pixel. There may need more than one reference images to provide sufficient texture. Fan at least in col. 1 lines 30-40, teaches the polygon orientation is compared with the first camera orientation to determine whether the first photographic image is directed toward the face of the three-dimensional model. If the first photographic image is directed toward the face of the three-dimensional model, a notification is provided for display to a user indicating that the first photographic image could be texture mapped to the three-dimensional model if the first photographic image is constrained to the three-dimensional model. Wei at least in col. 5 lines 15-20, teaches For instance, an image that does not depict a point corresponding to the mesh point can have a weight of zero. An image that depicts the point from a straight viewing direction can have a higher weight. The weighted average of all available pixels can provide a more robust color measurement than can a single pixel from a single source image.)

Regarding claim 8, Fan in view of Kijoma and Wei teaches:
The image generating device according to claim 1, wherein the pixel value determination section changes over whether or not the reference image is employed in determination of the value of a pixel of the display image, depending on the range of viewing points acquired by the viewing point information acquisition section. (Fan at least in col. 15 lines 5-15, teaches orientation comparison module 1236 determines whether any photographic image is directed toward the polygon face. In other words, orientation comparison module 1236 compares the polygon orientation with each of the plurality of camera orientations to determine which photographic image, if any, can be textured to the face of the polygon without blurring. In an embodiment, orientation comparison module 1236 determines a result of a dot product of the polygon vector and each view vector determined by orientation module 1234. If the result of the dot product exceeds a threshold, the photographic image is sufficiently directed toward the polygon face to use the image for texture mapping. Wei at least in Fig. 6, col. 5 lines 1-50 and col. 7 lines 35-50, teaches a weight can be assigned to each source image for each mesh point that the source image sees. For instance, a particular source image can have a different weight for each mesh point that the source image sees. Weights can be assigned to the source images based on various factors. Such factors can include, for instance, the distance between the location of a source image and the point on the geometry of the geographic area that corresponds to the mesh point, a visibility score indicative of how well a source image sees the point corresponding to the mesh point and/or viewing direction of a source image relative to the point corresponding to the mesh point.)

Regarding claim 9, Fan in view of Kijoma and Wei teaches:
The image generating device according to claim 1, wherein the pixel value determination section changes over whether or not the reference image is employed in determination of the value of a pixel constituting an image of the object, depending on the object. (Fan at least in Fig. 2, col. 15 lines 5-15, teaches orientation comparison module 1236 determines whether any photographic image is directed toward the polygon face. In other words, orientation comparison module 1236 compares the polygon orientation with each of the plurality of camera orientations to determine which photographic image, if any, can be textured to the face of the polygon without blurring. In an embodiment, orientation comparison module 1236 determines a result of a dot product of the polygon vector and each view vector determined by orientation module 1234. If the result of the dot product exceeds a threshold, the photographic image is sufficiently directed toward the polygon face to use the image for texture mapping…. The geometry of three-dimensional model 202 may be specified by a set of geometric parameters, representing, for example, a position of an origin point (e.g., x, y, and z coordinates), a scale (e.g., height and width), an orientation (e.g., pan, tilt, and roll). Depending on a shape of three-dimensional model 202 (e.g., box, gable, hip, pyramid, top-flat pyramid, or ramp) additional geometric parameters may be needed. Wei at least in Fig. 6, col. 5 lines 1-50 and col. 7 lines 35-50, teaches a weight can be assigned to each source image for each mesh point that the source image sees. For instance, a particular source image can have a different weight for each mesh point that the source image sees. Weights can be assigned to the source images based on various factors. Such factors can include, for instance, the distance 

Regarding claim 10, Fan in view of Kijoma and Wei teaches:
The image generating device according to claim 1, wherein the reference image data storage section further stores data of dedicated reference images representing images when a specified object is seen from a prescribed reference point (Fan at least in col. 3 lines 26, teaches User interface 100 includes images 112, 114, 116, and 118 of a building 102. Each of images 112, 114, 116, and 118 is a photographic image capturing building 102 from a different perspective (prescribed reference point). Each of images 112, 114, 116, and 118 may be an aerial or satellite image and may have oblique and nadir images. Further, one or more of images 112, 114, 116, and 118 may be a photographic image captured from street level, such as a portion of a panoramic image captured from a vehicle in motion. Each of images 112, 114, 116, and 118 may be displayed with an indication (such as a colored outline) indicating whether a user constraint has been received for the image.), and
the pixel value determination section determines the value of a pixel constituting an image of the specified object in the display image, using the value of the pixel in the dedicated reference image (Wei at least in col. 3 lines 35-45, teaches each source image can have an associated pose. As used herein, the pose of an image refers to the position and/or orientation of a camera that captured the image relative to a reference. The pixels in the 

Regarding claim 11, Fan in view of Kijoma and Wei teaches:
The image generating device according to claim 1, wherein it further comprises a reference image generating device that receives settings of the reference viewing points, generates data of reference images representing the image in the space when seen from the reference viewing point in question and stores these in the reference image data storage section (Fan at least in col. 3 lines 60 to col.4 lines 30, teaches a user may input constraints on images 216 and 206, such as constraints 218 and 208, and those constraints may be used to determine the geometry of three-dimensional model 200. The geometry of three-dimensional model 202 may be specified by a set of geometric parameters, representing, for example, a position of an origin point (e.g., x, y, and z coordinates), a scale (e.g., height and width), an orientation (e.g., pan, tilt, and roll). Depending on a shape of three-dimensional model 202 (e.g., box, gable, hip, pyramid, top-flat pyramid, or ramp) additional geometric parameters may be needed. For example, to specify the geometry of a gable, the angle of the gable's slopes or a position of the gable's tip may be included in the geometric parameters. To determine the geometry of three-dimensional model 202, the user constraints from the images may be used to determine rays in three-dimensional space and the rays are used to determine the geometry. In diagram 200, a ray 232 may be determined based on user constraint 218, and a ray 234 may 
Regarding claims 13-14, it recites similar limitations of claim 1 but in different forms. The rationale of claim 1 rejection is applied to reject claims 13-14.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Kojima and Wei as applied in claim 1 above and further in view of (Gravois US 20130314412).
Regarding claim 4, Fan in view of Kijoma and Wei teaches:
The image generating device according to claim 1.
Fan in view of Kijoma and Wei is silent to teach the pixel value determination section finds the value of a subject pixel used to determine a value in the display image and constituting an image of the object using a rule based on the material of the object in which the pixel is represented. (The missing limitation is the use of pixel values to create texture map from image by detecting material surface of the object.)
On the other hand, Gravois teaches using pixel values to create texture map from image by detecting material surface of the object (Gravois at least in pars. [0026, 0034], teaches the model generator 104 may use color information from the pixels of multiple images of the object to create a texture map of the object. In some embodiments, the polygon model data 112 may include a polygon model of an object. In some configurations, the texture map data 114 may define a visual aspect of the 3-D model of the object such as color, texture, shadow, and/or transparency… the surface detection module 304 may detect one or more surfaces on the object being scanned. One or more surfaces on the object may have certain characteristics. 
Before effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to determine surface material of an object from its image pixel data from Gravois with Fan, Kojima and Wei’s texture mapping system. The suggestions/motivations would have been applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Kojima and Wei as applied in claim 1 above and further in view of Han (US 20130131978).
Regarding claim 7, Fan in view of Kijoma and Wei teaches:
The image generating device according to claim 1.
Fan in view of Kijoma and Wei is silent to teach the reference image data storage section stores data of the reference images in respect of a plurality of the reference viewing points distributed by a prescribed rule on a plurality of horizontal planes of different heights (The missing limitation is using images from viewpoints of different heights of the object for texture mapping.)
On the other hand, Han teaches using images from viewpoints of different heights of the object for texture mapping (Han at least in pars. [0073-0077], teaches the viewing point matches the pixel on the terrain mesh which is defined by a combination of x-coordinate and y-coordinate (x,y) where “a1” indicates and an angle of direction of a user, typically, a vehicle heading direction. In the three-dimensional state of FIG. 7B, the viewing point on the terrain is 
Before effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to employ image data comprising different horizontal planes of different heights of an object in texture mapping from Han and further storing corresponding image data in Fan, Kojima and Wei’s texture mapping system. The combination provides a more realistic rendering of an object (Han [0009, 0011]).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Kojima and Wei as applied in claim 1 above and further in view of Mizoguchi (US 20160275717).
Regarding claim 12, Fan in view of Kijoma and Wei teaches:
The image generating device according to claim 1.
a rendering section that renders test images each representing an image when a space including an object to be displayed is viewed from one of a plurality of candidate reference viewing points (Fan at least in Fig. 2, col. 7 lines 33, teaches photographic image is rendered into viewport. Wei at least in Abstract and col. 9 lines 55, teaches a renderer module for presenting textured three-dimensional models to a user.)
Fan in view of Kijoma and Wei is silent to teach:
a candidate reference viewing point evaluation section that evaluates an importance value for the candidate reference viewing points as a function of at least their comparative coverage of points in the space; and
an update section that changes the position of one or more candidate reference viewing points that have a low importance value, obtains a re-evaluation from the candidate reference viewing point evaluation section, and does not revert the position of a candidate reference viewing point if its comparative coverage of points in the space has increased.
On the other hand, Mizoguchi teaches:
a candidate reference viewing point evaluation section that evaluates an importance value for the candidate reference viewing points as a function of at least their comparative coverage of points in the space; (Mizoguchi at least in par. [0044], teaches the control unit 101 evaluates how much the PC is visible… In step S203, the control unit 101 determines whether there is occlusion by a BG object between the PC and the gaze point… where the occlusion by a BG object would impact the coverage of the PC points in the space) and
an update section that changes the position of one or more candidate reference viewing points that have a low importance value, obtains a re-evaluation from the candidate reference viewing point evaluation section, and does not revert the position of a candidate reference viewing point if its comparative coverage of points in the space has increased. (Mizoguchi at least in par. [0046], teaches the control unit 101 changing the gaze point within the BG object (i.e. a candidate reference viewing point with a low importance value) to a position that exists outside of the BG object (i.e. to a point of increased importance value)… In step S205, the control unit 101 changes the gaze point position. In step S203, if there is an 
Before effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to evaluate an importance value for candidate reference viewing points from Mizoguchi with Fan, Kojima and Wei’s texture mapping system. The combination provides a storage medium, an information processing apparatus, and a control method that provide a suitable screen that considers, in accordance with a viewpoint, attributes of rendering objects located in a scene (Mizoguchi [0011]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC N DOAN whose telephone number is (571)270-3397.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC N DOAN/Examiner, Art Unit 2619